Title: To Thomas Jefferson from Stephen Hallet, 15 March 1793
From: Hallet, Stephen
To: Jefferson, Thomas



Monsieur
Geoe Town 15 Mars 1793.

Je vous demande bien sincerement pardon pour mes Importunités. Je prends la liberté d’invoquer encor vos bons offices auprés du President des Etats unis.
Je vous Joins ici la lettre des commissionnaires qui m’annonce leur Decision avec ma reponse et une Description succincte des Dispositions generales d’un nouveau plan conforme aux données resultantes de la Conference que le President m’a accordée Sous Vos auspices. Ces pieces Vous feront connoitre le sujet de ma demarche. J’ajouterai ici un aperçu de la Conduite que Jai tenue et du tenir ici.

Etranger et presque inconnu Je n’ai du esperer la Confiance quapres que le tems m’auroit fourni les occasions de la Justifier. Jai done du m’attacher a Saisir et a rendre les idées quil a plu au Président et aux commissionnaires de m’indiquer et Je l’ai fait. J’ai produit deux essais d après mon ancien dessein il m a paru que dans le premier Javois Surpassé les Vues d’œconomie qu’on m’avoit recommandées dans le Second que Jai produit dernierement au President en votre presence avec le dessein quil m’avoit lui meme pointé Comme ce qui lui paroissoit convenable au sujet, Je me Suis rapproché de mon original et meme Je pense l’avoir perfectionné.
Enfin depuis mon retour de Philadelphie Je me suis occupe du Plan dont la Description est ci Jointe.
Plus instruit des necessités locale et prenant pour Cette fois sur moi le Choix des formes Jesperois l’offrir au Concours Comme la premiere production qui soit reellement de ma Composition, Je me Suis proposé d’imiter la Simplicité de l’antique dont les effets resultent de l’ensemble et des proportions et non de la multitude des ornemens Cest a mon Sens le genre qui doit reussir ici.
Il Seroit facheux que le Concours fut fermé a la premiere Composition qu’il m’a été possible de produire (tout mon tems ayant été employé a travailler sur des idées Etrangeres).
Les procédés honnêtes que Jai toujours eprouvés de la part des commissionaires m’obligent a l’estime et a la reconnoissance mais ces sentimens memes m’imposent peut etre le devoir d’observer que Si les vues d’œconomie dont on m’a Continuellement entretenu sont necessaires au Succes de l’etablissement on S’en est fort ecarté dans le Choix qu’on vient de faire.
Convaincu de la Justice de ma Reclamation fondé sur des faits qui vous sont connus, J’ose esperer monsieur que vous voudres bien soumettre cet exposé au President le Requerant de suspendre sil est possible son Jugement Jusqua ce que J’aye pu mettre mon ouvrage en état d’etre vu et entendu dans toutes ses parties.
Ce delai ne peut nuire aux travaux preparatoires quon pourra diriger d’une maniere utile a quelque plan quon adopte en Definitif.
Je reitere en tout evenement mes offres de services et l’assurance de mon Zele pour le succes de l’etablissement promettant d’y Concourir de mon mieux dans la partie qui pourra m’etre confiée. Jai lhonneur d’etre tres Respectueusement Monsieur Votre tres humble et obnt Serviteur.

S. Hallet


Nota. J’apprends indirectement que les Commres. Se sont occupes de me faire des propositions, mais elles ne me sont point encor parvenue. Jaurai lhonneur de vous les faire Connoitre.


